Filed 11/8/22
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                         DIVISION EIGHT


 DEDICATION AND                        B318078
 EVERLASTING LOVE TO
 ANIMALS, INC.,                        Los Angeles County
                                       Super. Ct. No. 21STLC05477
      Plaintiff and Appellant,

      v.

 CITY OF EL MONTE,

      Defendant and Respondent.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Upinder S. Kalra, Judge. Transferred to the
Appellate Division of the Superior Court.
     Roxborough, Pomerance, Nye & Adreani, Drew E.
Pomerance and Vincent S. Gannuscio for Plaintiff and Appellant.
     Olivarez Madruga Law Organization, Terence J. Gallagher
and Leslie Anne Burnet for Defendant and Respondent.
                       ________________________
                        INTRODUCTION

       Plaintiff and appellant Dedication and Everlasting Love to
Animals, Inc. (DELTA) owns a vacant lot in defendant and
respondent City of El Monte (City or El Monte). After receiving
several citations for violating the municipal code, DELTA sought
administrative review. The citations were upheld, and DELTA
appealed to the superior court, which summarily affirmed the
administrative opinion. DELTA then attempted to appeal to the
appellate division of the superior court, but when its filing was
rejected, it appealed to this court instead.1 We conclude this
matter is a limited civil case—and this court lacks jurisdiction
over limited civil cases. We therefore transfer the matter to the
appellate division of the Los Angeles Superior Court.

                         BACKGROUND

1.    Citations and Administrative Hearing
       On April 24, 2021, an El Monte neighborhood services
officer issued a notice of violation of the El Monte Municipal Code
based on accumulated trash and debris (El Monte Mun. Code,
§ 8.44.030, subd. (m)), overgrown weeds (id., subd. (k)(3)), a
dilapidated “fence, gate, or block wall” (id., subd. (h)), and graffiti
(id., subd. (g)) at 3007 Durfee Avenue, which is a vacant lot.
DELTA was given until May 8, 2021 to correct the violations.




1     DELTA attached a copy of the notice of rejection to its
opening brief as Appendix B. We deem this a request for judicial
notice and, having received no objection to our consideration of
that document, we grant the request. (Evid. Code, §§ 452,
subd. (d), 459, subd. (a).)




                                   2
       On May 8, 2021, the officer re-inspected the property and,
finding the violations uncorrected, issued administrative citation
No. CE-17195-1. The initial amount owed was $422. DELTA
was notified that the property would be inspected again the
following week. The property was inspected again on May 22,
May 29, and June 18, 2021, and additional citations were issued,
increasing the total amount due to $7,288.
       On May 26, 2021, DELTA filed an application for an
administrative hearing for the original citation. DELTA argued
that the conditions on its property stemmed from the City’s
failure “to control [an] intractable homeless problem causing
trespassing onto the property. The City has been asked to
alleviate said problems but has not done so. Efforts by owner to
clean and repair property have been rendered ineffective due to
repeated intrusions.”
       The hearing was held on June 29, 2021. The hearing
officer upheld the citations but reduced the total fine by $1,000.
The hearing officer notified DELTA that its decision could be
appealed to the superior court in accordance with Government
Code2 section 53069.4, subdivision (b), and El Monte Municipal
Code section 1.18.90, subdivision (c).
2.    Appeal to the Superior Court
       On July 26, 2021, DELTA filed a notice of appeal to the
superior court. (§ 53069.4, subd. (b).) The case was designated
as a limited civil case.




2    All undesignated statutory references are to the
Government Code.




                                3
       After a hearing on the matter was repeatedly set and
rescheduled, on September 24, 2021, the court issued a minute
order summarily affirming the administrative ruling.
       On October 8, 2021, DELTA filed a petition for rehearing,
but it does not appear that the court ruled on the petition.
       DELTA then attempted to file a notice of appeal to the
appellate division of the superior court on October 22, 2021.
But the appellate division rejected the filing, explaining: “The
appellate division does not have jurisdiction over appeals
regarding administrative hearings. Please see local Rule, 2.7.”
Finally, DELTA filed a notice of appeal in this court.3

                         DISCUSSION

      DELTA contends the administrative findings are not
supported by substantial evidence, and the trial court violated its
due process rights by affirming the administrative opinion
without providing notice or an opportunity to be heard. We do
not reach those issues, however, because we conclude this is a
limited civil case over which we lack jurisdiction.
1.    The Administrative Process for Municipal Code
      Violations
      “Section 53069.4 authorizes local governments to enact an
administrative process to enforce violations of any ordinance
through the imposition and collection of administrative fines or
penalties. [Citation.] The law was intended ‘to provide a faster


3      Because we conclude DELTA’s notice of appeal to the
appellate division of the superior court was improperly rejected,
we do not address El Monte’s argument that the notice of appeal
to this court was untimely.




                                 4
and more cost-effective enforcement mechanism than a criminal
prosecution for the violation of a local ordinance.’ ” (County of
Humboldt v. Appellate Division of Superior Court (2020) 46
Cal.App.5th 298, 305.) The statute provides: “The legislative
body of a local agency . . . may by ordinance make any violation of
any ordinance enacted by the local agency subject to an
administrative fine or penalty. The local agency shall set forth by
ordinance the administrative procedures that shall govern the
imposition, enforcement, collection, and administrative review by
the local agency of those administrative fines or penalties.”
(§ 53069.4, subd. (a)(1).)
      The statute also creates an avenue to appeal
administrative decisions. “Section 53069.4, subdivision (b)(1)
creates an exception to the general rule that a petition for
administrative mandamus, pursuant to Code of Civil Procedure
section 1094.5, is ‘the exclusive remedy for judicial review of the
quasi[-]adjudicatory administrative action of local level agencies.’
[Citation.]” (Wang v. City of Sacramento Police Dept. (2021) 68
Cal.App.5th 372, 378 (Wang).) In particular, it provides:
      “Notwithstanding Section 1094.5 or 1094.6 of the Code of
Civil Procedure, within 20 days after service of the final
administrative order or decision of the local agency is made
pursuant to an ordinance enacted in accordance with this section
regarding the imposition, enforcement, or collection of the
administrative fines or penalties, a person contesting that final
administrative order or decision may seek review by filing an
appeal to be heard by the superior court, where the same shall be
heard de novo, except that the contents of the local agency’s file
in the case shall be received in evidence. A proceeding under this




                                 5
subdivision is a limited civil case.” (§ 53069.4, subd. (b)(1), italics
added.)
       Taken together, these provisions allow local governments to
issue citations for code violations as long as they provide
administrative procedures for cited individuals to challenge the
citations. The cited individual may then appeal the
administrative decision to the superior court where, if the
amount in controversy is $25,000 or less, it will be treated as a
limited civil case. (Wang, supra, 68 Cal.App.5th at pp. 378–381.)
       El Monte adopted this procedure in sections 1.18.080 and
1.18.090 of its municipal code: section 1.18.080 lays out the
administrative appeal process, and section 1.18.090 establishes a
mechanism to appeal administrative decisions. Section 1.18.090
provides in part: “Decisions of the Hearing Officer are, in
accordance with Government Code Section 53069.4(b), appealable
to the superior court within twenty (20) days after the date of
their service. Each decision shall contain a statement advising
the appellant(s) of this appeal right and the procedures and court
filing fee for its exercise.” (El Monte Mun. Code, § 1.18.090,
subd. (c), enacted by Ord. No. 2865, § 2, 9-15-2015 and Ord.
No. 2938, § 7, 11-20-2018.)
       Here, DELTA timely appealed the hearing officer’s decision
to the superior court, where the matter was designated a limited
civil case.
2.    Jurisdictional Classification
       “The classification of civil cases as limited or unlimited has
its roots in the historic division between municipal and superior
courts. [Citation.] Historically, lower civil courts were divided
into municipal courts, which had subject matter jurisdiction over
cases where the amount in controversy was $25,000 or less, and




                                  6
superior courts, which had subject matter jurisdiction over cases
involving more than $25,000. [Citation.] ‘A case filed in the
superior court whose amount in controversy did not meet the
jurisdictional minimum was subject to “transfer” of jurisdiction
under [Code of Civil Procedure] section 396 from superior court to
the municipal court.’ [Citation.]
       “In 1998, an amendment to the California Constitution
‘unif[ied]’ the two separate systems ‘into a single superior court
system having original jurisdiction over all matters formerly
designated as superior court and municipal court actions.’
[Citation.] ‘After unification, the municipal courts ceased to
exist. [Citation.] Now civil cases formerly within the jurisdiction
of municipal courts are classified as “limited” civil cases, while
matters formerly within the jurisdiction of the superior court[ ]
are classified as “unlimited” civil action[s]. ([Code Civ. Proc.,]
§§ 85, 88.)’ [Citation.] The classification of a civil case as limited
or unlimited no longer affects the subject matter jurisdiction of
the superior court. [Citation.]” (Stratton v. Beck (2017)
9 Cal.App.5th 483, 491–492.)
       To qualify as a limited civil case, the matter must meet
several conditions: First, the amount in controversy must be
$25,000 or less. (Code Civ. Proc., § 85, subd. (a) [“ ‘amount in
controversy’ means the amount of the demand, or the recovery
sought, or the value of the property, or the amount of the lien,
that is in controversy in the action, exclusive of attorneys’ fees,
interest, and costs”]; see also id., § 86.) Second, the plaintiff must
seek relief of a type that can be granted in limited civil cases.
(Id., § 85, subd. (b).) And third, “[t]he relief sought . . . [must be]
exclusively of a type described in one or more statutes that




                                  7
classify an action or special proceeding as a limited civil case,”
including section 52069.4. (Code Civ. Proc., § 85, subd. (c)(14).)
       A limited civil case must also be explicitly classified as
such. (Code Civ. Proc., § 422.30, subd. (b) [“In a limited civil case,
the caption shall state that the case is a limited civil case, and
the clerk shall classify the case accordingly.”]; Cal. Rules of
Court,4 rule 2.111(10) [“In the caption of every pleading and every
other paper filed in a limited civil case, the words ‘Limited Civil
Case’ ” shall appear on the first page].) Thus, “[w]hether an
action qualifies as a limited or unlimited civil action is
determined initially from the prayer or demand for relief in the
plaintiff’s complaint. Once classified as limited or unlimited, that
classification normally continues throughout the litigation.”
(Ytuarte v. Superior Court (2005) 129 Cal.App.4th 266, 274
(Ytuarte).)
       The classification of a case as limited triggers various
procedural provisions designed to streamline litigation and make
the cases more economical. (See Code Civ. Proc., §§ 91–99.) In
addition to the $25,000 upper limit on monetary recovery, limited
civil cases are subject to restrictions on the types of injunctive
and declaratory relief available, as well as the breadth of
discovery. (Ytuarte, supra, 129 Cal.App.4th at p. 275; see Code
Civ. Proc., §§ 86, 91–94.)
       And, as relevant here, appeals in limited civil cases are
heard by the appellate division of the superior court rather than
the court of appeal and are subject to shorter filing deadlines
than appeals in unlimited civil cases. (Cal. Const., art. VI, §§ 4,



4     All undesignated rule references are to the California Rules
of Court.




                                  8
11, subd. (b); Code Civ. Proc., §§ 904.1, 904.2; rules 8.104(a)(1),
8.822(a).) A notice of appeal in a limited civil case must be filed
on or before the earliest of: (1) 30 days after the clerk mails notice
of entry of judgment or a file-stamped copy of the judgment to the
appealing party; (2) 30 days after the appealing party serves or is
served with a notice of entry of judgment or a file-stamped copy of
the judgment; or (3) 90 days after entry of judgment.
(Rule 8.222(a).) In an unlimited case, these periods are 60 days,
60 days, and 180 days, respectively. (Rule 8.104(a).)
       The case before us was an appeal from an administrative
hearing under section 52069.4; it had an amount in controversy
of less than $25,000; and it was designated a limited civil matter
from the outset. Accordingly, it is a limited civil case.
       DELTA timely appealed that decision to the correct court.
The superior court’s notice of decision was issued on
September 24, 2021, and served the same day. DELTA
attempted to file a notice of appeal to the appellate division of the
superior court on October 22, 2021, before the 30-day deadline.
But the appellate division rejected the filing, explaining: “The
appellate division does not have jurisdiction over appeals
regarding administrative hearings. Please see local Rule, 2.7.”5
This was error.
       In California, the right to appeal is statutory. (Superior
Wheeler Cake Corp. v. Superior Court (1928) 203 Cal. 384, 385;
accord, Powers v. City of Richmond (1995) 10 Cal.4th 85, 108.)


5     Local rule 2.7 provides that the appellate division of the
Los Angeles County Superior Court has jurisdiction over any
“Appeal from judgment or order in misdemeanor, infraction, and
limited civil case (except small claims case), from anywhere in
the county.”




                                  9
The appellate division of the superior court has jurisdiction over
appeals in limited civil cases. (Code Civ. Proc., §§ 904.2
[“An appeal of a ruling by a superior court judge or other judicial
officer in a limited civil case is to the appellate division of the
superior court.”], 77, subd. (e).) This is a limited civil case.
As such, the appellate division has jurisdiction over this matter.
We do not. (Id., § 904.1, subd. (a) [“An appeal, other than in a
limited civil case, is to the court of appeal”].)6
3.    This appeal is transferred to the appellate division.
       Section 68915 provides: “No appeal taken to the Supreme
Court or to a court of appeal shall be dismissed for the reason
only that the same was not taken to the proper court, but the
cause shall be transferred to the proper court upon such terms as
to costs or otherwise as may be just, and shall be proceeded with
therein, as if regularly appealed thereto.” (§ 68915.) “While this
section does not specifically state a Court of Appeal may transfer
an appeal to the appellate division of the superior court, . . . our
inherent authority coupled with this statutory directive
empowers us to order transfer.” (People v. Nickerson (2005)
128 Cal.App.4th 33, 40.) Therefore, we transfer this appeal to the
appellate division of the Los Angeles Superior Court. (See, e.g.,
Martin v. Riverside County Dept. of Code Enforcement (2008)
166 Cal.App.4th 1406, 1408 [because the Court of Appeal “did not
have jurisdiction to hear the appeal of a limited civil case,” the




6     Even if the local rules did purport to exclude limited
administrative appeals from the appellate division’s
jurisdiction—which the local rules in Los Angeles do not—such a
provision would fall to basic principles of supremacy.




                                10
court “transferred the case to the appellate division of the
superior court”].)

                          DISPOSITION

      The matter is transferred to the appellate division of the
Los Angeles County Superior Court. (§ 68915.) Each party shall
bear its own costs on appeal.
      CERTIFIED FOR PUBLICATION



                                           HARUTUNIAN, J.*
We Concur:



             STRATTON, P. J.




             GRIMES, J.




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 11